Citation Nr: 9900780	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  94-43 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a circulatory 
disorder, claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for skin disorder, 
claimed as secondary to Agent Orange exposure.

4.  Entitlement to a compensable rating for headaches.

5.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This case comes before the Board of Veterans Appeals (Board) 
from a rating decision rendered in April 1994, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veterans claims of 
entitlement to service connection for a low back disorder, a 
circulatory disorder and a skin disorder, all claimed as 
secondary to exposure to Agent Orange, and an August 1997 
decision which granted the veterans claim of entitlement to 
service connection for headaches, assigning a noncompensable 
rating thereto, and denied the veterans claim of entitlement 
to a permanent and total disability rating for pension 
purposes.  The veteran disagreed with these decisions, 
specifically expressing dissatisfaction with the assignment 
of a noncompensable rating for his headaches, and 
subsequently perfected appeals of these decisions.

In an April 1997 Board decision, this case was remanded to 
the RO for the scheduling of a hearing before a member of the 
Board.  A hearing on this claim was held in Montgomery, 
Alabama, on July 13, 1998, before Jeff Martin, who is a 
member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).  Accordingly, this case is properly before the Board 
for appellate consideration.

During his July 1998 hearing before a member of the Board, 
the veteran submitted a petition to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  This issue has not been developed by the RO and is 
referred to the RO for appropriate disposition.

The veterans claims of entitlement to a compensable rating 
for his service-connected headaches and for a total and 
permanent disability rating for pension purposes will be 
addressed in the remand portion of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that his low back disorder, 
circulatory disorder, and skin disorder were incurred during 
active service and that service connection is warranted 
therefor.  He specifically alleges that he incurred these 
disorders in Vietnam when exposed to Agent Orange, and that 
he injured his back in an in-service motor vehicle accident 
in 1966 and lifting heavy objects as part of his military 
occupational specialty.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has failed to 
submit well-grounded claims of entitlement to service 
connection for a low back disorder, a circulatory disorder, 
and a skin disorder, claimed as secondary to Agent Orange 
exposure.





FINDINGS OF FACT

1.  There is no competent evidence of record indicating that 
the veterans skin disorder, low back disorder, or 
circulatory disorder, identified as hypertension, has been 
diagnosed as chloracne or other acneform disease consistent 
with chloracne, Hodgkins disease, multiple myeloma, Non-
Hodgkins lymphoma, acute and subacute peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposis sarcoma, or mesothelioma).  

2.  There is no competent evidence of record showing a 
relationship between the veterans low back disorder, skin 
disorder, and circulatory disorder and his period of active 
duty.


CONCLUSION OF LAW

The veterans claims of entitlement to service connection for 
a low back disorder, a circulatory disorder and a skin 
disorder, claimed as secondary to Agent Orange exposure, are 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), affd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  In order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability as provided by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service 
as provided by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability.  
Caluza, at 506.

For the reasons discussed below, the Board finds that the 
appellants claims of entitlement to service connection for a 
low back disorder, a circulatory disorder, and a skin 
disorder, claimed as secondary to Agent Orange exposure are 
not well grounded.  Although the RO did not specifically 
state that it denied the appellants claims on the basis that 
they were not well grounded, the Board concludes that this 
was not prejudicial to the appellant.  See Edenfield v. 
Brown, 8 Vet. App 384 (1995) (en banc) (when the Board 
decision disallowed a claim on the merits where the United 
States Court of Veterans Appeals (Court) finds the claim to 
be not well grounded, the appropriate remedy is to affirm, 
rather than vacate, the Boards decision, on the basis of 
nonprejudicial error).  The Board, therefore, concludes that 
denying the appeal on these issues because the claims are not 
well grounded is not prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded.  The RO has obtained or attempted to 
obtain all evidence identified by the veteran as relevant to 
his claims.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  
Additionally, a disease associated with exposure to certain 
herbicide agents and listed in 38 C.F.R. § 3.309(e) (1998), 
will be considered to have been incurred in service under the 
circumstances outlined in this section even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a) (1998).  No condition other than one 
listed in 38 C.F.R. § 3.309(a) (1998), will be considered 
chronic.  Id.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) (1998), shall be presumed 
to have been exposed to an herbicide agent during such 
service, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  The last date 
on which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era.  
Id.  Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, and the requirements of 
38 C.F.R. § 3.307(a)(6) (1998), are met and the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (1998), are 
also satisfied, the following diseases will be presumed 
service-connected even though there may be no evidence of such 
a disease during service: chloracne or other acneform disease 
consistent with chloracne, Hodgkins disease, multiple 
myeloma, Non-Hodgkins lymphoma, acute and subacute peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposis sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e) (1998).

The diseases listed at 38 C.F.R. § 3.309(e) (1998), shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).  

In the present case, although the veteran appears to have 
served in Vietnam on temporary duty assignment from Okinawa, 
Japan, and is thereby presumed, under the regulations, to 
have been exposed to Agent Orange, the medical records 
submitted in support of the appellants claim do not include 
a diagnosis of any of the listed disabilities which trigger 
the presumption of service connection for exposure to Agent 
Orange.  Specifically, a low back disorder is not a listed 
disability, and the only circulatory disorder the veteran 
has been diagnosed with is hypertension.  However, this 
diagnosis is mentioned only briefly in an April 1997 private 
medial record, and is  not evidenced by the other medical 
reports of record which show the veteran with normal blood 
pressure in June 1997 and do not indicate that he is taking 
medication for high blood pressure.  Accordingly, there is no 
basis for a grant of service connection for these two 
disabilities under the Agent Orange regulations.

As for his claim of entitlement to service connection for a 
skin disease, at his hearing before a member of the Board, 
the veteran testified that he noticed a rash on his hands, 
back and groin when in Vietnam, but that it disappeared when 
he left the country, and he thought it was heat rash.  He did 
not recall whether he sought treatment for this disorder in 
service.  He further stated that he did not receive treatment 
for his skin rash after service until the 1970s, at least 2½ 
years after his discharge, and that his disorder was 
undiagnosed at this time.  He did not seek treatment again 
until the 1990s, when he was diagnosed with acne.  More 
recent private treatment records indicate that the veteran 
has been treated for eczema, and a June 1997 VA compensation 
examination noted dermatitis on his back and hands of 
uncertain etiology.  A June 1968 compensation examination 
held in connection with a separate claim noted that the 
veteran had normal skin.  No doctor has diagnosed his skin 
disorder as chloracne or a related disease, as required for 
presumptive service connection under the Agent Orange 
regulations.  Consequently, there is no competent medical 
evidence of record upon which to base a finding of 
entitlement to service connection for a low back disorder, 
circulatory disorder, or a skin disorder due to exposure to 
Agent Orange.  
To the extent that the veteran is claiming, absent medical 
evidence, that he currently has a listed disability, he is 
not competent to diagnose his disability or provide an 
opinion as to medical causation.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Espiritu v. Derwinski, 2 Vet. App. 492,  495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As noted 
above, the medical evidence fails to show that the veteran 
currently suffers from any recognized impairment under the 
regulations, nor does the medical evidence of record link any 
current disorder to service or exposure to herbicides in 
service.  As competent evidence of a current diagnosis of a 
listed impairment, and competent evidence tending to link any 
current disorder to service has not been presented, the Board 
finds that the veterans claims of entitlement to service 
connection for a low back disorder, a circulatory disorder, 
and a skin disorder due to exposure to Agent Orange is not 
well grounded.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit recently determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
claimant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Veterans 
Appeals (Court) has held that where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Because the record contains no medical 
evidence linking the veterans current low back disorder, 
circulatory disorder and skin disorder to exposure to Agent 
Orange during his period of active service, the appellant has 
failed to submit competent evidence sufficient to establish a 
claim of entitlement to service connection for these 
disorders.  

The Board notes that at his hearing before a member of the 
Board the veteran indicated that his skin disorder and low 
back disorder were directly related to service regardless of 
Agent Orange exposure.  As noted above, he indicated that his 
skin rash began in Vietnam.  He also testified that he 
injured his back in service lifting heavy objects and in a 
1966 motor vehicle accident (MVA), although he did not seek 
treatment for the former injuries, and does not recall 
receiving treatment for the latter incident because he was 
unconscious for four months after the MVA.  

The records first medical evidence showing treatment for a 
back disorder is in February 1993, some years after service, 
when the veteran reported pain in his back and legs.  He was 
diagnosed with degenerative joint disease of the lumbar 
spine, left hip pain, and a herniated nucleus pulposus in the 
lumbar region.  The veteran did not file a claim for a low 
back disorder until 1992.  Additionally, a January 1968 
compensation examination report in connection with an 
unrelated claim found the veterans skin to be normal, and 
noted full range of motion in all joints with no injuries.  A 
review of the record shows that none of the medical evidence 
relates the veterans skin disorder or low back disorder to 
his period of active service.

Service medical records relating to the veterans June 3, 
1966, MVA indicate that he was unconscious when brought to 
the hospital with head injuries, lacerations, evidence of 
collision with the steering wheel, and an ankle abrasion.  He 
regained consciousness within twelve hours, improved 
neurologically and with memory retention over the next two 
weeks, and was discharged on June 20, 1966, with normal 
vitals.  There is no indication that he had any back 
treatment while in the hospital, and his skeletal system was 
found to be normal.  Subsequent to the accident, and upon 
discharge, the veteran did not report any low back pain.  At 
discharge the veteran reported in-service treatment for 
athletes foot, but no other skin disorder, and his discharge 
examination found his spine, extremities, and skin were to be 
normal. Additionally, service medical records do not show 
treatment for a circulatory disorder during service or 
indication of such a disorder at discharge.  

Given this evidence, there is no medical nexus between the 
veterans current low back disability and skin disorder, or 
for that matter, his circulatory disorder, and his period of 
active service on a direct basis, separate from any Agent 
Orange considerations.  As noted above, to the extent that 
the veteran is attempting to make this connection through his 
own testimony and statements, he is not competent to do so.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Accordingly, the Board finds that 
the appellants claims of entitlement to service connection 
for a low back disorder, a skin disorder, and a circulatory 
disorder are not well grounded on a direct basis either.


ORDER

Entitlement to service connection for a low back disorder, a 
circulatory disorder, and a skin disorder, claimed as 
secondary to Agent Orange exposure, is denied.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veterans 
claims of entitlement to a compensable rating for service-
connected headaches status post remote head injury and 
entitlement to a permanent and total disability rating for 
pension purposes.  Initially, the Board finds that the 
veterans claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
claims that are plausible.  The Board accordingly finds that 
the VA has a duty to assist him in the development of his 
claims.  38 U.S.C.A. § 5107(a).  This duty involves obtaining 
relevant medical reports and examinations where indicated by 
the facts and circumstances of the individual case.  See 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Turning initially to the veterans claim relating to the 
evaluation of his headaches, the Board notes that there is 
not a current examination of the veterans disability.  
Although the veteran declined an in depth VA examination in 
June 1997 because he had recently been examined by a private 
physician, the private physicians records do not indicate 
treatment for his status post head injury.  At his July 1998 
hearing before a member of the Board, the veteran expressed 
his willingness to attend a VA examination.  Accordingly, the 
Board remands this claim so that a neurological or other 
relevant examination can be scheduled, and the severity of 
the veterans headaches, or other symptoms, can be assessed.  
Additionally, the Board notes that the veteran testified at 
his hearing that he had recently received treatment for his 
headaches at a VA medical facility in Alabama.  Consequently, 
the RO should contact the veteran and have him identify the 
VA medical facility where he has received treatment, and the 
dates of such treatment.  The RO should then obtain these 
records and associate them with the claims file prior to his 
examination in connection with this disability.

With regard to the veterans claim of entitlement to a 
permanent and total disability rating for pension purposes, 
the veteran contends that he has been unable to work full 
time since 1993 due to his physical conditions.  Although the 
veteran declined a VA medical examination in June 1997 
believing that his recent private examination would be 
sufficient, this private examination did not address the 
veterans complaints regarding his headaches, vision 
impairment, prostate attacks, cardiovascular complaints, and 
psychiatric problems, if any.  Medical documents of record 
show sporadic treatment relating to some of these disorders, 
but contain no evaluation of their severity or indication of 
the degree of their interference with the veterans ability 
to work.  In the absence of an adequate medical evaluation of 
the veterans alleged conditions, the Board requests that the 
RO schedule the veteran for a VA examination or examinations 
where his claimed disorders can be thoroughly evaluated.  See 
Halstead v. Derwinski, 3 Vet. App. 213 (1992); Colvin v. 
Derwinski, 1 Vet. App. 7 (1991).  The veteran stated at his 
July 1998 hearing that he was willing to attend a VA 
examination; in any case, the RO should notify the veteran of 
the consequences of failing to report for the examination.  
38 C.F.R. § 3.655 (1998).  Additionally, upon remand the 
veteran should be given the opportunity to add any recent lay 
or medical evidence to the record.  See 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that if 
he has any additional lay or medical evidence 
he wishes to submit to support his claim he 
may do so, particularly evidence he may have 
obtained and which may not currently be in the 
claims file.  Moreover, the RO should request 
that the veteran identify the VA medical 
facilities where he has been treated and the 
dates of his treatment.

2.  Upon completion of the above, the RO 
should attempt to secure copies of all VA 
outpatient and hospitalization treatment 
records pertaining to the veteran from the VA 
medical facility or facilities identified.

3.  After completion of the above, and 
association of any accumulated evidence with 
the claims file, the RO should accord the 
veteran a neurological or other relevant 
examination of his service-connected 
headaches, and other neurological symptoms of 
his status post remote head injury.  The 
claims file with the newly obtained evidence, 
must be forwarded to the examiner and reviewed 
prior to the examination.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  All 
indicated tests should be conducted and the 
results explained in the examination report.  
The examiner should identify all symptoms 
related to the veterans status post remote 
head injury, and the severity of each symptom.  
The examiner should also indicate the 
frequency and severity of the veterans 
headaches and their impact on his social and 
industrial functioning.

4.  After completion of the above, and 
association of any accumulated evidence with 
the claims file, the veteran should be 
scheduled for a VA examination for his 
cardiovascular problems, blurred vision, 
prostate attacks, low back disorder, acquired 
psychiatric disorder, and any other complaints 
identified at the examination.  The RO should 
also inform the veteran of the consequences of 
failing to report for the scheduled 
examination.  All indicated tests should be 
conducted and the results explained in the 
examination report.  The claims file must be 
made available to the examiner(s) for review 
prior to the examination.  The examiner(s) 
should offer an opinion concerning the extent 
to which the veterans ability to obtain and 
maintain employment is impaired by reason of 
his disabilities.  Specifically, the RO should 
accord the veteran a psychiatric examination.  
The claims file with the newly obtained 
evidence, must be forwarded to the examiner 
and reviewed prior to the examination.  
Regardless of the diagnosis, the examiners 
should provide a Global Assessment Functioning 
(GAF) Scale rating for the veterans 
disability, and offer an opinion concerning 
the extent to which the veterans ability to 
obtain and maintain employment is impaired by 
reason of his disability.  Additionally, the 
veterans low back should be examined for 
degrees of both active and passive range of 
motion and any limitation of function of the 
parts affected by limitation of motion of the 
low back.  The examiner should also be asked 
to note the normal ranges of motion of the low 
back.  The examiner should also be asked to 
express an opinion on whether pain could 
significantly limit functional ability during 
flare-ups or when the low back, is used 
repeatedly over a period of time, such as an 
eight-hour workday.  This determination 
should, if feasible, be portrayed in terms of 
the degree of additional range of motion lost 
due to pain on use or during flare-ups.  The 
examiner should also offer an opinion 
concerning the extent to which the veterans 
ability to obtain and maintain employment is 
impaired by reason of his low back disorder. 
5.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record and consider 
all the additional evidence.  If any benefit 
sought, for which an appeal has been 
perfected, remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and given 
the opportunity to respond thereto with 
additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
